DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 22 June 2020, 31 July 2020, and 03 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Preliminary Amendment
Claims 1-8 have been cancelled as requested by the Applicant.
Claims 9-28 have been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2014/0241775 A1) in view of Park et al. JP2014-065293 (MT JP2014065293A) and in further view of Yasui et al. (US 6,801,749 B2) and Miyashita et al. (US 9,242,491 B2).
As related to independent claims 9 & 19, Kawashima teaches an inkjet printing apparatus (Kawashima – Page 2, Paragraph 34 and Figure 1, Reference #30, shown [claim 19] (Kawashima – Figure 1, Reference #35, shown below); a discharging portion located above the print head with respect to the direction of gravity, a printing medium printed by the print head being discharged onto the discharging portion (Kawashima – Figure 1, Reference #10A & #30, shown below).

    PNG
    media_image1.png
    616
    480
    media_image1.png
    Greyscale

Continuing with independent claims 9 & 19, Kawashima is limited in its teaching of the print head however, Park et al. teaches an inkjet printing apparatus and details the print head and its ejection openings (Park et al. – Paragraphs 15 & 16).  Park et al. continues to teach the angle of the ejection opening surface with respect to the horizontal direction in a case in which the inkjet printing apparatus is in a printing state (Park et al. – Paragraphs 76-85 and Figure 18, shown below) is different from an angle of the ejection opening surface with respect to the horizontal direction in a case in where the inkjet printing apparatus is in a standby state (Park et al. – Paragraphs 89-93 and Figure 20, shown below).

    PNG
    media_image2.png
    216
    269
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    248
    237
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify and detail the inkjet printing apparatus of Kawashima to include the specific ejection opening surface and the platen configuration as taught by Park et al. in an effort to provide an obvious solution to the need for detailed ink nozzles in an inkjet printer and its printing head which was well known in the art and overcomes drawbacks of previous systems, specifically the size in the width direction of the device (Park et al. – Paragraphs 5-6).

Continuing with independent claims 9 & 19, the combination of Kawashima and Park et al. remains as applied above but does not specifically teach the second printing medium being larger in size than the first printing medium.  However, Yasui et al. teaches a printing apparatus with a first and second stacking unit and a platen configured to support a back side of a printing sheet (Yasui et al. – Column 6, Lines 24-65 and Figure 1, Reference #1, #3, #32, #4, #42, & #21, shown below) and specifically teaches second printing sheets larger than the first printing sheets (Yasui et al. – Colum 7, Lines 40-49 and Figure 1, Reference #A3, #42 & #A4, #32, shown below).

    PNG
    media_image4.png
    761
    497
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify and detail the inkjet printing apparatus of the combination of Kawashima and Park et al. to include the teaching of the use of different size printing sheets as taught by Yasui et al. in an effort to provide an obvious solution to the need for different size/type printing medium stacking/storage/guide devices in a printing apparatus which was well known in the art and overcomes drawbacks of previous systems by enhancing operability and reducing space required for the apparatus (Yasui et al. – Column 3, Lines 39-48).

Continuing with independent claims 9 & 19, the combination of Kawashima, Park et al. and Yasui et al. remains as applied above but does not specifically teach the ejection opening surface is located above an area occupied by the second stacking unit.  However, Miyashita et al. teaches an inkjet printing apparatus with a stacking unit that includes a first stacking unit configured to stack first printing medium (Miyashita et al. – specifically teach the ejection opening surface of the print head is located above a second area occupied by the second stacking unit (Miyashita et al. – Figure 2, Reference #18 & #31, shown below) and not above a first area occupied by the first stacking unit (Miyashita et al. – Figure 2, Reference #18 & #40, shown below) with respect to the direction of gravity, in both the case where the inkjet printing apparatus is in the printing state and the case where the inkjet printing apparatus is in the standby state (Miyashita et al. – Figure 2, Reference #18 & #31, shown above and Figure 1, shown below). 


    PNG
    media_image5.png
    376
    591
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    488
    539
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify and detail the inkjet printing apparatus of the combination of Kawashima, Park et al. and Yasui et al. to include the teaching of the use of different size printing medium and the location of the ejection opening surfaces as taught by Miyashita et al. in an effort to provide an obvious solution to the need for different size/type printing medium stacking/storage/guide devices in an inkjet printer which was well known in the art and 

As related to dependent claims 10 & 20, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach the print head and the discharging portion are located above the second area with respect to the direction of gravity (Kawashima – Figure 1, shown above and Park et al. – Figure 12, shown below and Yasui et al. – Figure 1, shown above).


    PNG
    media_image7.png
    246
    264
    media_image7.png
    Greyscale


As related to dependent claims 11 & 21, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach the ejection opening surface is inclined with respect to the horizontal direction in a case where the inkjet printing apparatus is in the printing state (Park et al. – Paragraph 79 & Figure 18, shown above and Yasui et al. – Figure 1, shown above).
As related to further dependent claims 12 & 22, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to 
As related to further dependent claims 13 & 23, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach the ejection opening surface is inclined at angle of 45 degrees with respect to the horizontal direction in a case where the inkjet printing apparatus is in the printing state (Park et al. – Paragraph 79 & Figure 18, shown above and Yasui et al. – Figure 1, shown above).
As related to dependent claims 14 & 24, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach on the ejection opening surface, a plurality of ejection openings configured to eject the ink are arranged in an area corresponding to a width of a print medium (Park et al. – Paragraph 71).
As related to dependent claims 15 & 25, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach an ink supply unit configured to supply the ink from an ink tank unit storing the ink to the print head (Park et al. – Paragraphs 55-56 and Figure 7(a), Reference #200, #201, #202, #203, & #29, shown below).

    PNG
    media_image8.png
    247
    290
    media_image8.png
    Greyscale


As related to further dependent claims 16 & 26, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach an ink tank unit configured to store the ink to be supplied to the print head (Park et al. – Paragraphs 55-56 & 74); and a maintenance unit configured to perform a maintenance operation for the print head (Park et al. – Figure 12, Reference #9 and Figure 20, References #401, both shown above), wherein the ink tank unit and the maintenance unit are located above the second area with respect to the direction of gravity (Park et al. – Paragraph 74 and Figure 12, shown above).
As related to further dependent claims 17 & 27, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach the maintenance unit moves between a first position, in which the maintenance operation can be performed (Park et al. – Figure 15, shown below), and a second position, in which the maintenance operation cannot be performed (Park et al. – Figure 13, shown below), and wherein the ink tank unit is located above the maintenance unit, in 

    PNG
    media_image9.png
    305
    408
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    336
    340
    media_image10.png
    Greyscale


As related to dependent claims 18 & 28, the combination of Kawashima, Park et al., Yasui et al., and Miyashita et al. remains as applied above and continues to teach the angle of the ejection opening surface is changed by rotating the print head (Park et al. – Figures 15 & 13, Reference Arrows, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapin et al. (US 5,838,343 A) teaches a print head with an ejection opening surface that rotates between printing and standby/cleaning state.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853